 DESKS, INC.Desks, Inc.andPaul PoulosTeamstersLocalUnionNo. 814,InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO'andPaul Poulos.Cases 22-CA-14968 and 22-CB-5645June 15, 1989DECISION AND ORDERBY MEMBERS JOHANSEN,CRACRAFT, ANDHIGGINSOn July 20,1988,AdministrativeLaw JudgeRobert T. Snyder issued the attached decision. TheRespondent Employer and the Respondent Unionfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions and to adopt the recommended Order.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that Respondent Desks,Inc.,Clif-ton,New Jersey, its officers,agents, successors,and assigns,shall take the action set forth in theOrder as modified,andRespondentTeamstersLocal UnionNo. 814,International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America,AFL-CIO,Long IslandCity,NewYork,itsofficers,agents, and representatives, shalltake the action set forth in the Order except thatthe attached notices are substitutedfor those of theadministrative law judge.'On November 1, 1987, the Teamsters International Union was read-mitted tothe AFL-CIO. Accordingly,the caption has been amended2 TheRespondents have excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law ,fudge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect.StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cir1951).We havecarefully examinedthe recordand find no basis for re-versing the findings.APPENDIX ANOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernment1The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILL NOT cause or attempt to cause Desks,Inc., or any other employer, to refuse to employ orotherwise discriminate against Paul Poulos, or anyother employee, because he or she opposed thepolicies of Teamsters Local Union No. 814, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and HelpersofAmerica,AFL-CIO, filed charges under the Act, or for any rea-sons other than the employees' failure to tenderperiodic dues and initiation fees uniformly requiredas a condition of acquiring or retaining membershipin Local 814.WE WILL NOTin any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL jointly and severally with Desks, Inc.make Paul Poulos whole, with interest,for any lossof earnings and benefits incurred by reason ofhaving caused Desks, Inc. not to employ him inviolation of Section 8(a)(3) of the Act.TEAMSTERSLOCAL UNION No. 814,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERS OF AMER-ICA, AFL-CIOAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has orderedus topost and abide by this notice.WE WILL NOT refuse to employ or otherwise dis-criminate against employeesin collaboration with,or in response to unlawfulpressuresfrom, Team-stersLocal Union No. 814,InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO or any other labororganization.WE WILL NOT in any likeor related mannerinterferewith,restrain,of coerce you in the exer-295 NLRB No. I 2DECISIONS OF THENATIONALLABOR RELATIONS BOARDcise of the rights guaranteed you by Section 7 ofthe Act.WE WILLoffer Paul Poulos immediate and fullreinstatementto his former job or, if that job nolonger exists,to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed.WE WILL, jointly with Teamsters Local UnionNo. 814,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL-CIO, or severally, make Paul Pouloswhole,with interest,for any loss of earnings andbenefits because of our unlawful refusal to employhim about May 1986.DESKS, INC.William Grant,Esq.,for the General Counsel.Philip Elberg, Esq. (Medvin & Elberg, Esgs.),of Newark,New Jersey,for the Respondent Employer.Jay P. Levy- Warren, Esq. (Friedman, Levy- Warren &Moss,Esqs.),of New York, New York, for the Re-spondent Union.Paul Poulos,Charging Party, of Fly Creek, New York,appearing pro se.DECISIONSTATEMENT OF THE CASEROBERTT. SNYDER, Administrative Law Judge. Theseconsolidated caseswereheardinNewark, New Jersey,on April 12 and 13,1988, upon unfairlabor practicechargesfiledagainstthe Union and Employeron March26 and April 9, 1987, respectively,and a consolidatedcomplaint issuedon July 31, 1987.1 The consolidatedcomplaint allegesthatthe RespondentUnion,TeamstersLocalUnionNo. 814,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (the Union or Local 814) violatedSection8(b)(1)(A)and (2)of the Act andthe Respondent Em-ployer,Desks, Inc. (Desks) violated Section 8(a)(1), (3),and (4) of the Act by the Union's conductin attemptingto cause and causing theEmployerto refuseto employtheCharging Party,Paul Poulos,becausePoulos op-posed the policiesof the Union, filedcharges under theAct, and forreasons other than Poulos'failure to tenderperiodic dues and the initiation feesuniformly requiredas a condition of acquiring or retaining membership intheUnion.In theirduly filedanswers,Respondentsdeniedthatany unfairlabor practiceswere committedand, at theoutset ofthe hearing,amended their respec-tive answers to assert, as anaffirmativedefense, that theproceeding was time-barred under Section 10(b) of theAct.2 Following close of hearing,briefswere filed onbehalf of the General Counsel,Respondent Employer,and Respondent Union.Under the entire record in this proceeding,includingconsideration of the briefs filed on behalf of the parties,and after close observation of the witnesses and their de-meanor while testifying,Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent Desks(Desks),is a domestic corporationengaged in the business of the sale,distribution,and in-stallationof officefurniturewhichhas anoffice andplace of businessinClifton,New Jersey (the Clifton fa-cility).The complaintalleges that duringthe periodMarch 1,1986, to March 1,1987,Desks,in the courseand conduct of its business operations,as described, soldand shipped fromitsClifton facilityproducts,goods, andmaterials valued in excessof $50,000 directlyto pointsoutside the State ofNew Jersey. WhileRespondent Em-ployer denied this allegation and it is thus unclear towhich portion of theallegationDesks took exception,Respondent employed a total complementof 60 employ-ees shortly after it commenced operations in late 1985, atthe time of the hearing had a regularwork force of 15drivers,warehousemen,and helpers in the unit coveredby the collective-bargaining agreement involved in theproceeding,has maintaineda New Yorkfacility at alltimes material herein and has assigned employees regu-larly employed at itsClifton facility to workchores, in-cluding deliveries of furniture and related products, inNew York City.Most significantly,the complaint al-leges,Respondent Employer's answer admits, and I ac-cordinglyfindthat it is,and has been at all times materi-al herein,an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe complaintalleges, the answers admit, and I findthatRespondentTeamsters Local Union No. 814,.Inter-nationalBrotherhoodof Teamsters, Chauffeurs,Ware-housemen and Helpersof Americais,and has been at alltimesmaterial herein,a labor organizationwithin themeaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheCollective-Bargaining Relationship andAgreement Between Desks and Local 814For some years, Local 814 has represented as exclu-sive collective-bargaining agent a unit of chauffeurs andwarehousemen/helpers, employed by Desks.In a collec-tive-bargaining agreement effective May 1, 1983, to April30, 1986,a printed version of which was made part ofthe record(the new furniture agreement),wages of driv-1A portion of the chargefiled againsttheUnion alleging that theUnion breached its duty offair representationby, inter aliaentering intoan elicit,so-called vestpocket agreement with the Employer in or aboutMay 1983,was dismissed as time-barred under Sec. 10(b) of the Act byletter dated July 31, 1987, from theRegionalDirector to the ChargingParty. No appeal was taken fromthis dismissal.3Motions to amend the answer to claim the time-bar were grantedafter each Respondent counsel noted that General Counsel had beenaware of the defense long before the hearing and General Counsel notedhe had no objection,and over objection of Poulos.It is clear that thedefense has been raised in timely fashion. DESKS, INC.3ers of trailerswere $427.20, $441.20, and $455.20 in May1, 1983, 1984,and 1985, respectively, wages of drivers ofstraighttrucks were $420.20, $434.20, and $448.20 on thesame dates, the warehousemen wages were$414.20,$428.20, and $442.20, and those of helperswere$407.20,$421.20, and $435.20. New distribution work, defined asthe fittingout of buildings,or part thereof, with new fur-niture,equipment,ormachines,as distinguished fromcommercial movingjobs,was to receive a rate of almosta dollar per hour greaterfor eachclassification in eachyear of theagreement.Thus,e.g., trailerdrivers for newdistribution effective May 1, 1985,wereto receive $12.33an hour, as against$11.38an hourfor all other work. Inaddition,the agreement also containeda provision for acost-of-living allowance,providing1-cent-per-hour ad-justmentfor every .3-pointincrease in the Index.A seniorityclause(sec. 11) provided, "The principleof seniorityshall bestrictly adhered to and theseniorityrating of all employees shall, except in the case of theShop Steward,be determinedsolely by thelength of hisemployment and once established,shall remainin forceunless his employment is terminated through resignationor dismissal.A lay off due to lack of workshall noteffectsuch rating."In another clause of the agreement,theUnion wasprovidedthe exclusiveright to referapplicants for em-ployment fora 48-hour periodfollowing the Employer'snoticeto the Unionof a need for additional employees.In a separateprovision, the partiesalso recognized theexistenceof an Employer's SeniorityList from which theEmployer would first hireon a regular,daily, overtime,or anyother basis before givingthe Union the opportuni-ty to referapplicants.In practice,long-time union shopsteward Tommy Walsh wasdelegatedthe authority bythe Company to contact men from thelist torefer themfor employment,or tothen obtain employeesfrom theunion hall.Testimonyestablished that new employeesachievedsenioritystatus and, therefore,inclusionon the senioritylistafterworking 30 or moredays in covered employ-mentfor Desks.B. The History of Poulos' Employment by Desks andHis DissidentStatus in the UnionFor a period of 15 yearspreceding the instanthearing,Paul Poulos has been engaged in dissident activities seek-ing to reform and democratize the I.B.T.For 2 yearsduring the late 1970sPoulos was the organizingdirectorof the ProfessionalDrivers Council (P.R.O.D.),a nation-al teamstersreform groupheadquartered in Washington,D.C. Since 1979,upon his relocation and return to theNew York Citymetropolitan area, Poulos has continuedhis effortsto democratizethe TeamstersUnion in generaland Local 814,in particular.Yearsago, duringthe 1960s,Pouloshad lived in theNew York Cityarea and had been a memberof Local814 and was employed in the moving and storage indus-try. In thespring of 1982, Poulos was hiredby Desks asa warehouse employee,worked 32 daysby the summerand therebycompletedhis probationaryperiod and wasplaced on theDesks senioritylist.Poulos was then termi-nated fromhis job. Upon making inquiry ofLouie Russo,Desks' then dispatcher and warehouse manager,Pouloswas informedshortly afterhis dischargethat the Unionhad contacted Russo and told him to fire Poulos. Thishad occurred right after Poulos, with Russo's approval,had gone to the Union to get his membership book andtold the union officials that he had worked 30 days andwas on the seniority list.Shortly after Poulos had made the list, he had also ap-proached union shop steward Tommy Walsh for work ata jobsite in Manhattan.Walsh later testified that heabruptly cut off Poulos' entreatyin a profane mannerdisputing Poulos' claim to being on the list, informinghim if he did not have a union book he could not work,and subsequently contacted the Union to inform it ofPoulos' claim.According toWalsh,only book men(union members)were eligible for assignment from thelist through him but that when he contacted the hall, theUnion could refer men without a book.Walsh laterbecame aware that Poulos had run against Bracco forunion office and he knew then that Poulos and BusinessAgentTonyCantatore did not get along.As a consequence of this series of events resulting inPoulos' earlier termination,he filedcompanion unfairlabor practice charges against Desks and Local 814 inCases22-CA-11987 and 22-CB-4798 and brought suit inFederal DistrictCourtfor the Eastern District of NewYork in Civil Action No. 82-3390againstJ.VincentBracco, individually and as president of Local 814,Charles Martelli, a trusteeof Local814, and Local 814,seeking damages.The Board proceedings resulted in companion infor-mal settlement agreements approved by the Regional Di-rector on November 30, 1983,inwhich Desks and Local814 agreed to make Poulos whole by paying him, jointly,$2403 and by posting notices in which Desks agreed,inter alia, it would not refuse to employ him because hewas not a member or opposes the policies of the leader-ship of Local 814 and agreed to employ him in accord-ance with his place on its seniority list, and Local 814agreed,inter alia, it would not cause or attempt to causeDesks not to employ him for the same reasons and itwould advise Desks it had no objection to his continuedemployment in accordance with his place on the seniori-ty list, and in accordance with its union shop agreementwith Desks.Both settlement agreements contained non-admission clauses in which the Government agreed thatthe charged parties, by executing the agreements,did notadmit they had violated the Act.The district court suit resulted in the entry of a judg-ment after trial before the court and a jury in favor ofPoulos and against the defendants in the total amount of$44,603,comprising $2403 backpay already paid byDesks and Local 814, $4200,including $1600 againstLocal 814, $1600 against Bracco, and $1000 againstsMartelli, and punitive damages in the amountof $12,000with respect to Local 814,$14,000with, respect toBracco and $12,000,with respect to Martelli.The civilsuit had originally included Desks as another defendantbut that portion of the suit was severed and dismissed,and the dismissal was sustained on appeal. 4DECISIONSOF THE NATIONALLABOR RELATIONS BOARDPoulos was subsequently recalled from the senioritylist to employment in August 1983 and worked 30 daysbetween August and October 1983, before he was laidoff admittedly for lack of work. At the time of thislayoff and continuing to the date of the hearing Pouloswas and continued to be a member ofLocal 814,eligibleto participate fully in the affairs in the Union.He attend-ed periodic membership meetings and actively pursuedefforts to reform the procedures and administration ofthe Local. Thus, for example, by open letter dated Sep-tember 27, 1984, addressed to Joseph Trerotola, presi-dent of Teamsters Joint Council #16 in New York Cityand FirstVicePresident of the International Union,Poulos protested that theLocal814,Desks 1983-1986collective-bargaining agreement,which he noted wasagreed to in May 1984, was entered by Local 814 offi-cialswithout consulting members of the bargaining unitas to its terms and conditions and without offering theman opportunity to accept or reject the Employer's pro-posals in a secret ballot as prescribed in the IBT constitu-tion, the relevant section of which Poulos quoted.Pouloswent on to request Trerotola in his official capacities todirect Local 814 officials to schedule a meeting of Desks'unit employees within 20 days to discuss the agreementand provide each such employee an opportunity to voteon its terms by secret ballot at its conclusion.No replywas forthcoming.In the fall of 1985 Poulos ran for presidentof Local814 with a slate of other independent candidates. In apiece of campaign literature paid for by the 814 Commit-tee to Re-Elect the Unity Administration, which includ-ed incumbents Vinney Bracco, president and CharlesMartelli,secretary-treasurer,among other officers,Pouloswas characterized,interalia,without beingnamed,as someone who "In the past...has been ac-tively involved with organizations which are out to DE-STROY UNIONS. He has been Director of PROD andan active memberof TDU-whichspeaks for itself.They are antiunion organizations." Poulos was also de-scribed as "Vinny's opponent[who] has taken Local 814toCourt several times and has cost our Local Unionover $100,000 in legal fees and costs over the past fewyears."The piece stressed that this candidate has workedonly a total of 39 hours in the last 23 months for a local814 employer and after being a member of Local 814 inthe 1960s, was later suspended for nonpayment of duesand did not become a member again until September1983.On January 21, 1986,Poulos and three other memberssigned their names to a muultipage petition which theysubmitted to the Local 814 executive board on the samedate, demanding that the executive board members moveto recover membership moneys which were expendedand converted to advance the unlawful acts and interestsof certain principal officers,agents, and legal representa-tives of the Union as described in two charges spelledout in accompanying pages.In chargeA, Poulos and theother member charged that union funds were expendedand converted in support of union officers and agentswho were indicted for labor racketeering.Some of thefunds were salaries and other benefits drawn from theUnion's general treasury and paid to principal union offi-cerswhile they were engaged in the practice of laborracketeering.Other funds were paid to the law firm ofCohen, Weiss and Simon on retainer as the legal repre-sentative of the Union while it advised,aided,abetted,and supported the union defendants in defending againstthe labor racketeering charges.Thesemoneys,like theofficers salaries and benefits,were drawn from theUnion's treasury,derived from membership dues and ini-tiation fees.In charge B, the petitioners charged that the UnionPresidentBracco and Secretary TreasurerMartelliknowingly and willfully engaged in unlawful acts result-ing in the damage award in the U.S. district court previ-ously described and which acts served to personally ben-efit thenamedofficersat the expense of union members.The petitioners further charged here that the Union'slaw firm acted as the officer's co-conspirators in'advanc-ing their illegitimate aims and interests,in return forwhich services it received in excess of $100,000, therebyadvancing its own interests above those of the Union anditsmembers.The acts and conduct described were al-leged to have breached the IBT constitution and Local814 bylaws and the position of trust and fiduciary obliga-tion the union defendants and lawfirm owed to themembers andthe Union.The charges were accompanied by documents uponwhich they were based,including the criminal indict-ment returned against the union defendants and others inthe U.S. District Court, Eastern District of New York inJune 1985, newspaper clippings,formal documents inboth the Board and court proceedings previously de-scribed,election campaign literature,and Local 814'sLM-2 reports and financial records and the trial tran-script in Poulos' court proceeding,were incorporated byreference but not attached.The petitioners demandedthat the executive board sever its relationship with thelaw firm,remove Bracco, Martelli, and two other offi-cers as officers and fiduciaries of the Local and its funds,recover all union funds converted and lost by partici-pants in the various funds owing to the acts of racketeer-ing, and all fees, costs, and retainers paid or still owed tothe law firm.The petition to the Union and the charges it containedwere publicized in a news release also dated January 21,1986,listingPoulos, with his address,as the contact onthematter,and headed"Teamsters Reformers ChargeTheir Union Officials And Law Firm With Misuse ofUnion Funds."By certified letter dated February 28, 1986, theUnion's executive board responded to the four Petition-ers, concluding that with respect to the demand for re-moval of four of its members it could not respond by theminority not named,the fournamed having not takenpart in its consideration,and as tothe otherdemands,concluded that they lacked merit.The indictment referred to in the petition resulted inthe conviction in October 1986 of Bracco,Martelli, andother members of the Union's executive board of variouslabor racketeering crimes inU.S. v. PhilyRostelli,et al.,85 Cr. 354 (E.D.N.Y.). Pursuant to Title 29 U.S.C. 504,the convicted members were automatically prohibited by DESKS, INC.5law from serving on the executive board. Bracco wassucceeded as president of the Local by Ignatus Bracco,his brother.The Union's earlierdiscriminatory and improper con-duct against Poulos, which resulted in the district courtjudgmentagainst iton Poulos' action and the settlementof the unfair labor practice complaints by the Union andDesks also became one of the predicate acts relied on bythe U.S. attorney for the Eastern District of New Yorkin commencing and pursuing a RICO3 civil action No.87-2974 in 1987 by a verified complaint of 70 pagesagainstBracco and others, including the Bonanno Orga-nized Crime Family of LaCosa Nostra, Local 814 and itsexecutive board and its various funds, in which the U.S.Government alleged, inter alia, that the defendants hadunlawfully, willfully and knowingly engaged in a patternof racketeering activity as defined in Title 18, UnitedStatesCode, §§ 1961(1) and (5) through various, enumer-ated activities, including, as Act of Racketeering #195, aconspiracy to deprive Poulos, a member of Local 814,and others, known and unknown, from obtaining rightfulemployment and from exercising labor contractual rightsand union membership rights.Relief sought in this action included, inter alia, anorder divesting the defendants from any position on theLocal 814 executive board or as trustees of the Local814 funds and from dealing with either and any partici-pation in the moving, trucking, and storage business orunion representing workers in the industry, the recoveryof all assets of the Union and its funds dissipated or mis-appropriatedpursuantto the alleged racketeering activi-ties, andthe appointment of a trustee to oversee the op-erations of Local 814. By Order to Show Cause made re-turnable in the district court on September 21, 1987, theGovernment sought a preliminary injunction and expe-diated discovery.The complaint in this civil action was resolved by aconsent decree that includeda nonadmissionclause con-cerning any of its allegations. During the course of thehearing, it was disclosed that its officers and executiveboard had resignedand sincethe entry of the consentdecree, Local 814 has been operating under the supervi-sionof a trustee, Arthur Eisenberg, Regional Director ofRegion 22 until his recent retirement. The Local also hasin place anexecutive board consisting of a successorpresident and secretary-treasurer.As recently as 3 months before the hearing in thiscase,at a Local 814 membership meeting attended bysome 300 members, Poulos took the floor to urge that aproposed lengthy set of new union bylaws which werebeing presentedapparentlywithout prior notice, bemailed to the membership for their considered reviewbefore being put to the members for their approval onnotice. The next speaker, a member of the Union's exec-utive board who had resigned from office with all othersas a consequence of the consent decree and the establish-ment of the trusteeship, verbally attacked Poulos, charac-terizinghim as anoutsider not working in the industry,consistent with its criticism of him made in the union ad-ministration's 1985 election literature.C. Poulos' Attempt to Seek Employment at DesksFollowing the Settlement of his Earlier Charges,Including Filing of a Grievance and its DispositionBy letter dated July 14, 1984, addressed to Desks' thendistributionmanager,Joe Hordnes, Poulos sought to goon record as to his status on the Employer's seniority listand Desks' obligation to recall him when work becameavailable.Although the charged parties had settled thecharges filed by Poulos by the fall of 1983, he had notbeen called back to work thereafter. In the letter PoulosconfirmedarecenttelephoneconversationwithHordnes. He noted his proper place on the Desks' se-niority list immediately behind fellow union member JoeByczek and trusted that his place appeared on the senior-ity rosters posted at the warehouse. He also set forth hisunderstanding that Desks would call him for work em-braced by the collective bargaining when it becomesavailable, and in the order of his seniority. Poulos quotedsection 16 (Subcontracting) of the agreement prohibitingsupervisors from performing unit work or Desks fromsubcontracting it.He then asked whether Desks had"carved out" work which it felt was exempt from theclause or which released it from the obligation to useDesks' employees from their seniority list or the Union'sreferral hall to perform such work. Poulos closed by re-questing a prompt response and confirmation of his un-derstanding of their telephone conversation as stated inhis letter.A copy was forwarded to Local 814 BusinessAgent Tony Cantatore. Poulos received no reply fromDesks.Then by letter dated December 17, 1985, Poulos setforth in writing to Cantatore a grievance against Desksfor end running the seniority roster in violation of theagreement.Poulos wrote that it had come to his atten-tion that Desks used men to perform work covered bythe agreement who were not on the company/union se-niority roster, without first contacting him or other em-ployees senior to him to perform such work as called forby the agreement. He demanded contract wages andbenefits for each day worked by a man junior to him atwork for which he was available and entitled under thecontract and asked to be advised as to the time, date, andplace of hearing. Copies were sent to Desks, Bracco andCohen, Weiss, and Simon.Shortly after February 3, 1986, Poulos received a copyof the Employer's response on his and a companiongrievance filed by Joe Byczek,4 from Michael T. Kee-vins,vicepresident/operations, toCantatore.As toPoulos' claim that men had been hired by Desks, that hewas on its seniority list and was never notified, Keevinsgave both a "yes" and "no" answer. Two men, whomKeevins identified had been put to work for a number ofweeks from mid-November to early December 1985.Given these facts plus Keevins' later explanation, it isevident they were not on the seniority list referred to in8An acronym for the Racketeer Influenced and Corrupt OrganizationsAct, under which the suit was brought* Erroneously spelled in Poulos'July 14,1984 letter to Desks as"Bychek,"but clearly the same individual. 6DECISIONS OF THENATIONALLABOR RELATIONS BOARDthe agreement and by Poulos.Keevins then explainedthatDesks shop steward, Tommy Walsh, told him hehad been notified by Joe Gurevicz5 that additional menwere needed and both of them tried to contact Poulosand Byczekbut tono avail.As to themen's grievancesthat the hire of the twoemployees by passing the seniority list breached theagreement,Keevins rejected them as invalid. He ex-plained(therewere two contracts between Desks andLocal 814-one aNew York'to New York contract (thenew furniture agreement)and the other a New Jersey toNew Jerseycontract.The New Jerseycontract was inexistence since 1983 but nobody had ever used it. Kee-vins' interpretationwas that personnel hired during itsterm should only be on this contract.Itwas manage-ment's discretion which contract to go under;itwas alsotheir interpretation that allNew Jersey work,eitherwarehouse or deliveries,falls under the New Jersey con-tract and its rates.Keevins continued that the NewJersey contract stated that"Jersey to Jersey work shallnot apply to any employee or the Employee's SeniorityList this date, but only to employees on a separate Jerseyto Jersey Seniority List established by employer."The so-called New Jersey contract between Desks andLocal 814 was introduced into evidence.It covered thesame unit of employees as in the new furniture agree-ment under which Poulos attained his seniority standingandwas signed by the same representatives-Deskspresident and the Union's president and secretary-treas-urer.Surprisingly,itwas made effective for the sameperiod of time, May 1, 1983, to April 30, 1986. Thewages it provided were substantially less than the newfurniture agreement earlier described and under whichPoulos had worked.In each of the 3 years, wages forchauffeurs and helpers were close to $90 a week less andthe disparity was even greater for new distribution work.It contained the same seniority clause, 48-hour exclusiveunion referral arrangement,and generally, the same orsimilar clauses on all other subjects covered by the newfurniture agreement,relating to benefits, unionsecurity,grievance-arbitration,and the like. Subparagraph (b) ofthe wage clause,SECOND,provided:(b)When the Employer performs work in the NewYork Metropolitan area, the Employer shall paythe employees according to the wage rates of theNew York Moving and Storage Contract (com-mercial rates and/or otherwise).According to Poulos, this is the first time he was madeaware of another contract with a separate seniorityroster.By letter dated February 26, 1986, copy to the Union'sexecutive board;Poulos now wrote Cantatore andsought the Union's position in connection with the statusof his grievance and the issues Desks raised in its re-sponse.He asked for the Union'swritten assurance thatithad set in place a verifiable mechanism through whichlistmen can ascertain whether they are being called byDesks when work becomes available and for the Union5Warehouse foreman who had succeeded Louis Russo in this job.to advise him of his responsibility in this process.He alsoasked for a copy of the "1983 New Jersey Contract" andexpressed special interest in its evaluation in terms of itsratification and approvalby themembers of the bargain-ing unit.Poulos concluded by expressly reserving hisright to broaden his grievance after examining the infor-mation he requested.By letter dated March 11, 1986, Cantatore respondedthat he had thoroughly investigated Poulos' claim, re-ceiving a written reply from the Company,and alsospoke with Steward Walsh and member Gurevicz whobothsaidtheywitnessed calls and made calls to him andhe was not available.He concluded the Company waswithin its rights to then seek employees to perform thework.Cantatore then ended by noting if Poulos hadsimilar claims in the future he should include the dates soif a violation occurred,theUnion could have a betterclaimfor pay. This letter did not lead Poulos to doubtthat, according to the Union,he still had employmentrights at Desks as a laid-off employee on its seniority list.On its face,the Union had not adopted a position thatthe seniority list established under the new furnitureagreement was abrogated,or was not applicable to workavailable atthe Company's New Jersey facility. As forDesks, while Keevins referred to its discretion to use aseparate New Jersey seniority list in the future, he alsoreferred to the efforts,albeit unsuccessful,that had beenmade to contact Poulos to come to work,originatingwithDesksWarehouseManagerGurevicz,contactswhich would only have been attempted by virtue ofPoulos' status on Desks' seniority roster.Thus,whileDesks' response was ambiguous,itdid not foreclose ir-revocably Poulos future employment rights as a laid-offemployee on its seniority list. For all Poulos could thendetermine,inFebruary and March 1986, he had beensimply denied relief under his grievance because effortshad been made to call him in off the seniority list, andbeing unavailable,the company had looked elsewherewhen it had needed workers in November and Decem-ber 1985.At the end of March1986,Braccoforwarded toPoulos by certified mail a copy of the Local 814/Deskscontract which he described in a covering letter as "cov-eringNew Jersey to New Jersey work only." In thisletterBracco assured him of "the Union's position thatthe New Jersey contract will not apply to any employeeon the employer's seniority list as of June 25, 1984 andmay only be applied to employees on a separate NewJersey to New Jersey seniority list." The significance ofthe date indicated was not explained,but Poulos was onthe seniority list as of that date, so he should have hadno reservations about the Union's support for the princi-ple of seniority governing rights to future employment.As will be seen,infra,Poulos had extreme doubts abouttheUnion'spractice under the seniority clause in at-tempting to notify him of work opportunities.Further-more,the Union ignored Poulos'reguest for a mecha-nismso he could verify if he had been called for workoff the seniority list. According to uncontradicted testi-mony about the list, Joe Byczek's preceded Poulos' namewhich was at the bottom of the list. That is to say, since DESKS, INC.theCompany had suffered economic setbacks,Pouloshad been the last employee under the original 1983agreement to work at least 30 days and achieve senioritystanding under its terms.As to the Union'sattempts to contact him for thework which became available in late 1985, Poulos at firstdenied that he had received any calls from anyone atDesks offering him employment,particularly after theresolution of his charges in November 1983. Later, oncross-examination,Poulos acknowledged that Walsh mayhave tried to reach him at home, but that he never re-ceived any messages on his telephone answering ma-chine.But Poulos added that he did talk to Walsh ontwo occasions and he supposed their conversations con-cerned the availability of work at Desks.Walsh, called by the Union, later testified credibly thatafter Byczek,Poulos, and two others had been laid off inOctober 1983 because therewas nowork for them, theCompany was in bad shape, a point came where theCompany needed a few more men for a period of time.Thiswas apparently between August and November1985when work was available for a short period. Hetried to contact Poulos, after he learned that Byczekwould not be available because of his wife's illness. Hecalled numerous times but got him in only a few timesabout 9:30 a.m.Poulos had prior committments and sowas unavailable.One time, when Walsh explained thework available was at the warehouse,Poulos declinedbecause of the time required,up to 1-1/2 hours to getthere.By this time Desks had been sold and Joe Hordnes,distributionmanager, had been let goby thenew man-agement.Earlier Hordneshad told Walsh,he was goingto send Poulos a letter removing him from the senioritylist because he had not worked for the Company in overa year.6Apparently Hordnes never sent the letter beforehis discharge.Joe Gurevicz,a long time union memberat the top of the seniority list, who knew the location ofthe furniture in the warehouse and how to route thetrucks was assigned to do dispatching and run the ware-house.When additional employees were needed for someweeks in November and December,Gurevicz first calledByczek and Poulos but told Walsh he could not reachthem.To cover himself,as steward Walsh next attempt-ed the contact.Walsh first tried to reach Byczek, with-out success,and then called Poulos numerous times.Most of the time he got an answering machine but leftno messages.Walsh later acknowledge that on thosecalls he made to Poulos' telephone number, when he gothis answering machine, he never left a message.In thisperiod he never reached Poulos. At this point the Com-pany called in two men who were not on the "NewYork"contract seniority list for some weeks work intoDecember 1985.On the witness stand, Poulos expressed the views thatWalsh's efforts to reach him had been perfunctory and6 Neither of the 1983 agreements contained a provision restrictingrecall to employees on layoff a year or less. It was claimed that themaster multiemployer moving and storage collective-bargaining agree-ment between an Employer Association and the Union contained such aprovision.A successful demand was made by the Union for such a provi-sion for inclusion in the 1986-1989 agreement,see infra.7his failure and refusal to leave messages confirmed hisand the Union'sdiscriminatory motivation toward him.Walsh confirmed that under the predecessor Companyhe was delegatedby thewarehouse manager or foremanto refer employees to Desks as needed.In doing so, hewould contact men he used to work with who had mem-bership books in the Union,and if he could not recruitthe number requested by the Company he would call theunion hall to refer the rest.When Mike Keevins tookover operations for the new company in or about De-cember 1985, Walsh ceased making calls to bring in em-ployees. However, Walsh was asked by the Company tocontact Byczek to come in to work in May 1986, follow-ing the Company's agreement to reemploy him.D. Desks is Sold to a Successor in 1985 and the NewJerseyAgreement is DiscoveredFollowing a period of business losses stretching forover a year, and on the verge of bankruptcy, the assetsof Desks were finally sold to a successor corporation inAugust 1985.The newcorporation retained the samename, facilities, rank-and-file employees,and business.Gary Reynolds, called as a witness by General Counseland examined under Rule 611(c) of the Federal Rules ofEvidence, testified that he was initially employed as aconsultant to the prospective buyers to aid in the transi-tion for a few months prior to the purchase. Twomonths after the closing,by October,he was hired asvice president of finance and operations. At the time ofthe purchase,there were approximately six employees inthe warehouse and six drivers covered by the collective-bargaining agreeementwith Local814. It was Reynolds'understanding that at the closing the sellers representedthe new furniture agreement as the agreement then ineffect with Local 814.By either December 1985 or January 1986, the newcorporation had hired Michael Keevins as vice presidentfor operations with responsibility for physical distribu-tion, including receiving,warehousing,delivery, installa-tion,and service. It was around this time, according toReynolds, that Keevins discovered the so-called Jerseycontract containing the substantially lower wage ratesand that Reynolds learned about it.All bargaining unitemployees were then employed under the new furnitureagreement.Itwas after the discovery of the New Jerseycontract that Keevins wrote his response to Byczek andPoulos' grievance in which he first denied their griev-ances on the merits because of their unavailability butalso referred to the New Jersey contract and the Compa-ny's interpretation and intent to apply it and a separateJersey to Jersey seniority list for all Jersey to Jerseywork.As to the Jersey contract, Walsh also confirmed thatafterKeevins was brought in to run the warehouse hefound the contract cleaning out Joe Hordnes'office.Hisdiscovery threw the place into complete turmoil. Walshexplained thatKeevins exhibited a negative attitudetoward the Union that was reflected in the way he dealtwith him.Keevins also took the position that anybodyhired was going to be employed under the Jersey con-tract. DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAfterWalsh failed to reach Byczek and Poulos fromthe list for the work available in November and Decem-ber, Byczek called him, they discussed his complaint, andByczek wrote his grievance letter to the Union. Walshtold him he had a proper grievance.Poulos did not con-tact him directly about a grievance,but he, Walsh, heardthat Poulos had grieved by letter to the Union.Walsh had conversation with Keevins about Poulos'grievance,following which Keevins wrote the letter de-nying his and Byczek'sgrievances earlier described.Walsh also informed Keevins that if he was to hire any-body back, Byczek was the next man on the seniority listfollowed by Poulos.Keevins had told Walsh he needed adriver and Walsh's comments related to hiring of help-ers, the category in which both Byczek and Poulos wereemployed.Keevins took the position that he had theJersey contract and that's the way its going to work.As to the seniority list,Walsh testified the list used tobe posted in the warehouse office.It included both Byc-zek's and Poulos'names.After Keevins took over, thelistwas changed to include only those employees work-ing at the time.Walsh objected to Keevins about thispractice,of excluding the two, but to no avail.According to Reynolds,Desks planned to hire addi-tional full-time employees leading into the summer of1986.When asked how the Company came to decidewho to hire and what contract to apply to them,he testi-fied"We had already had an understanding as far as ne-gotiating a new contract'in terms of the interpretationof what is [sic]Jersey people,what aren't,and despitenot actually executing a new contract,itwas clear aslong as we protected,and we readily agreed to this, aslong as we protected the people that were employed,that the new hires could be hired under the New Jerseyratewhich was significantly to our benefit at a timewhen our costs were totally out of control relative torevenue." (Tr. 179-180.) Reynolds then explained thatthis agreement was reached at a meeting with the Unionheld in April 1986 at Desks' New York office.E. The April 1986 Meeting Resulting in Byczek'sRecall,Termination of the Seniority List,and Poulos'Rights Thereunder and a Single Agreement with DualWage ScalesReynolds testified that the meeting was mutually ar-ranged in April 1986 after correspondence between theparties in an attempt to reach agreement on a successorto the contracts expiring at the end of the month. At-tending for Desks were the owner,Ted Burke, Reyn-olds, and Keevins.Present for the Union were VinnyBracco, Tony Cantatore,Tommy Walsh,and assistantsteward Leon Thomas.The main spokesmen were Burkeand Bracco.The major portion of the meeting was takenup with discussions of wages and benefits.These ex-changes went on for 2-1/2 hours.No firm agreementswere reached but movement was being made towards re-solving the differences on economic terms.Near the con-clusion of the meeting,Bracco brought up Joe Byczek's9 For boththe regularNew York and New Jerseycontracts,expiringby their terms on April 30, 1986.name.He said there seems to be a problem with Byczekand we feel he should be hired back by the Company.Reynolds recalled that a general conversation regard-ing Byczek then took place in which Bracco,Walsh, andKeevins participated and exchanged views.Reynolds'recollectionwas hazy.Reynolds' maintained that Byc-zek's name had never appeared on any list. Yet his nanehad been brought up within the Company 2 to 3 weeksprior to the meeting, possibly by Keevins.In the discussion at the April meeting,"somebody mayhave said he should be on the list,but really it reallycentered around we want you to hire Joe Byczek backand we said we don't want to hire anybody back andthen a conversation ensued as to why." (Tr. 185.) Thecompany representatives stated the view they did notwant to hire anybody for any reason on New York rates.As Reynolds put it, "we had too many people and wewere paying them relative to the volume too much as itwas. It was in our economic interest to say no. We did."As Reynolds saw it, the issue then simply became abargainingpoint.The union side was interested inByczek. The Company wanted to put any issues to bedbecause their side had been pressing a wage freeze andcutting back on benefits during the prior 3 hours. Atsome point, Reynolds asked,"ifwe hire him back,that'sit,right?There are no other skeletons in the closet,that'sit."This issue is over with.And the answer was yes.Reynolds did not recall whether the Company commit-ted itself at that point or the next day, but Byczek washired back the next week.When asked about his use of the phrase"skeletons,"Reynolds said since Byczek's name came up all of asudden out of the blue, had never been on a list, neverwas brought to management's attention,the Company,which had enough problems, did not want any moretheywere unaware of. Later, Reynolds acknowledgedthat he had heard about the name Byczek sometimebefore the meeting, but could not recall from whom.Reynolds could not recall whether Poulos' name hadbeen raised at the meeting,but later stated his name hadnot come up. He had become aware of the name PaulPoulos in the period 30 to 60 days prior to the meeting.Philip Elberg,Esq., company counsel, had informed himof a matter involving Poulos that was finally resolved infavor of the Company.That was the Second CircuitCourt of Appeal's order affirming the District Court'sdismissal of Poulos' joining of the Company as defendantin his suit against the Union and Company for actions re-lating to his dismissal from employment in 1983. ButReynolds also reported that while he had learned thatPoulos had been an employee he did not learn that hehad been a dissident member of Local 814. He claimedhe had not gone into any detail regarding Poulos whenhe had only a perfunctory discussion with counsel. Ftir-thermore,Keevins had not mentioned to him that Pouloshad complained about not being called to work.Later,Reynolds did acknowledge that in discussion with Kee-vins just prior to April 1986,inwhich Keevins informedhim of the existence of grievances, he might havelearned about Byczek and his filing of a grievance claim-ing entitlement to work.No mention was made of DESKS, INC.9Poulos in this connection even though the grievancefiled byByczek had been substantially similar to the onefiled by Poulos. Earlier, Reynolds had noted that Kee-vins dealt personally with the stewards and the Union re-garding administration of the contract.Also, while Kee-vins attendedtheAprilmeeting,8 he did not say any-thing about Poulos.Reynolds further testified that 2 to 4 months beforethe April meeting a seniority list had appeared.He couldnot recall whether all of the people on the list were em-ployed at that time.At some point he examined the listand neither Byczek nor Poulos was on it.Under further examination,Reynolds disclaimed anyknowledge of rights arising under the new furnitureagreement of former employees to recall,even though hewas aware of the contract reference to a seniority list.Company efforts were being geared in the period of timewhen the meeting with the Union was held in April1986, to limiting any continuing obligation of the Com-pany to pay the higher, new furniture agreement wages,to those employees then working under that agreement.Reynolds conceded that as a result of the deal workedout at the conclusion of the meeting, the Company madeno effort to notify Poulos(or Byczek)that Poulos' placeon a seniority list had been abrogated.In its view, it hadno obligation to review prior employment records,before its purchase of assets,to determine employmenthistories,and obligations inasmuch as the list it locateddid not include Poulos(or Byczek's) names.Neither wasitReynolds'understanding that by agreeing to Byczek'srehire the Company had reached an agreement with theUnion to abrogate the seniority of Paul Poulosas an in-dividual at the time.As far as he was concerned, Byc-zek's call back was the last issue the Union was going toraise in the negotiations.When the Unionassented thatthere was no one else in Byczek's category,with seniori-ty claims but not employed,theCompany agreed toByczek's return to close out the issue.Reynolds claimeditwas solely the Union's obligation to protect employeeswith claims to seniority rights.The corollary of this posi-tion was that so long as Poulos' name was not raised orpressed by the union representatives at the meeting, theCompany had no obligation to independently considerPoulos' status and interests to future employment assert-ed under the new furniture agreement.On redirect examination by General Counsel, Reyn-olds agreed that Byczek was both the first and lastperson whose claim to employment based on seniorityunder the higher wage new furniture agreement hadbeen presented.There could then have been no consider-ation of Byczek's claim being traded off for another's.Reynolds' had emphasized in his earlier recital,and re-peated it, that he had pressed the Union to disclosewhether there was any other person out there who fittedinto Byczek's category (as a laid-off employee who hadpreviously worked under the higher rates).Yet, he alsotestified that in agreeing to take back Byczek,Desks wasnot hinging its decision on a waiver of any claim onbehalf of Poulos. When asked finally, however, whether,8Keevins became deceased sometimeafter themeeting andbefore thehearinghe had any reason to believe that there may be someoneelse of this nature(i.e., in Byczek's category),Reynoldsrevealed now in an apparent contradiction,that he wasaware of both Poulos and Byzcek at that time and hehad admitted that(Tr. 247).Walsh also testified about his participation in the Aprilnegotiationmeeting.Near the end of the meeting he,Walsh,spoke to what he understood was a companyplan to hire another driver.Walsh said,"that'sfine,hiring a driver,we need a driver, but the next man tocome back as a helper is Joe Byczek."Walsh referred toByczek having filed a grievance about the Companyhiring out of seniority. The company representativestook the position that they could not afford another NewYork man. At the end of the meeting Keevins, for theCompany, said they would think about it. Walsh did notrecall Reynolds, in responding to the request for Byczek,asking if the Union had any other requests of a likenature, any other skeletons in the closet.Three days later Keevins told Walsh the Companyagreed to take Byczek back and 2, he, Walsh,was to callhim.Walsh testified he then told Keevins he had anotherman on the seniority list, Paul Poulos.Keevins' responsewas, "we'll deal with that down the road." Walsh deniedthat he or any one else for the Union negotiated anagreementwith the Company to remove Paul Poulosfrom the seniority list.Subsequently,Byczek resumed employment for Desks,starting in the week ending May 13, 1986. Company pay-roll records show he continued working on a fairly regu-lar basis thereafter at least through the week endingMarch 24,1987. Some of the weeks show lesser regularearnings than others.For example,for the week endingMarch 3, 1986,Byczek's regular earnings were $268.32,while other weeks before and after show him earning asmuch as $447.20.Thereafter, following Byczek's return, the Companyhired additional employees,including two helpers, one inspring of 1987 and another a month before the hearing,but did not recall Poulos.9Walsh did not file a grievanceon Poulos' behalf when new helpers were hired because,in his own words, "It's not my job to. He's supposed tocome to me." (Tr. 112.) Walsh had earlier explained thathis longstanding practice as steward was to processgrievances that are presented to him by employees butnot to initiate grievances on his own,even if he observesa breach of the contract affecting an employee. The firsthelper hired by the Company after Byczek, was obtaineddirectly by Keevins after the Union was unable to supplyanyone to work at substantially lower wage rates provid-ed for Jersey to Jersey work.A successor agreement to commence May 1, 1986, andterminating April 30, 1989, was negotiated over a periodof time inApriland May 1986,including the April ses-8 A seniority list accompanying the new collective-bargaining agree-ment and therefore current only to spring of 1986 contains,as the nameof the last helper,J.Byczek, receiving the N.Y rate,with seniority dateof 5/16/82. Other names below Byczek's included a driver hired underN.J rates as of 11/25/85, and an office employee hired 2/1/86 and threemechanics hired in 1986, since terminated,none of whom were withinthe bargaining unit. 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion described.A documentembodying terms negotiatedwas drawnup by the Company but hasnever beensigned althoughthe Companyisoperatingunder it. TheUnion has not agreedto thetotal substanceof all provi-sions of the contract,but its execution has now been de-layed bythe fact that Poulos has asked the independenttrustee of the Union to review its validity and the reviewispresently pending.The Unionhas held off finalizingcontract language pending his study.One provision significantly different in this successoragreement changes theseniorityclause by limiting recallrights of employees laid off due to lackof workto thoselaid off for no more than a year;employeeslaid off formore than 1 year shall be removed fron the seniority list.The onlyemployee adversely affected wasPoulos.Ac-cording to Walsh,this change was one among otherssought by the men in the unitwith whomhe met threeor four timesshortly after the Aprilmeeting to solicittheir views on provisions to include in the new agree-ment.But Walsh also indicated that he wanted to see theseniority clause conform to the one contained in the in-dustrywide agreement which limited recall rights in asimilarmanner.Walshsaid he had heard at the time ofthe pendency of Poulos' lawsuit against theUnion thatthe industry agreement did not pertain to the Desksagreement.Walsh had broughtthe issue up at that timeby asking if a man hasnot workedfor a company inover a year how can he remain on the seniority list whenthe industrywide agreement has such a limitation. It wasthen he learned that that provision did not govern se-niority rights under the Desks agreement.The successor agreement combined both prior agree-ments, and contained dual wage rates,retaining the sub-stantially lower New Jersey rates along with the NewYorkrates forbothchauffeurs and warehousemen. Thewage clause provided each employee will be designatedin the payroll recordsas a "New Yorkrate" or "NewJersey rate"employee.The currentseniority list showingthis designation was attached.All newemployees hiredafterMay 1, 1986,were to be hired at theNew Jerseyrate.No distinction was made between these groups forpurposesof holidays,vacations,or contributions to theUnion's funds exceptfor thepension fund,where contri-butionswere to be at the rateof $11.25 perhour perman, or $50 weeklyforNew Yorkrate employees, and$7.05 per hourperman,or $28.20weekly for NewJersey rate employees.Undercross-examinationby theGeneralCounsel,Walsh disclosed that he had informed Keevins thatByczek had a legitimate grievance and he is going to getpaid for it.Walsh continuedthatByczek gotpaid by theCompanyfor having been bypassed, in settlement of hisgrievance.Walsh could not explain why Poulos, whoseearlier grievance along with Byczek's had been denied,was not also paid.Then Walshexplainedthathe did notget a grievance from Poulos.Since Poulos did not givehis grievance to him,Walsh did not get involved. AsWalsh put it, "he went over my head." (Tr. 432.) Underquestioning,Walsh went on to report that on one occa-sion,Tony Cantatorehappened to mention to him thathe got Poulos'grievance.When asked what Cantatoresaid about it,Walshanswered that because he, Poulos,did not go through Walsh,he was not going to respectit.Whenasked whetherhe toldthis to Keevins,Walsh atfirst said he didnot think so. However,whenthe Gener-alCounsel reminded him thathe hadearlier testified thatKeevins had shown him Poulos'grievance,Walsh, in achange of testimony,now testifiedthathe just told Kee-vins that as far as he was told, the Unionwas not payingbecause he did not put it throughthe properchannel.Walshfurther testified that because Keevins was sucha procrastinator and dragged the grievancesout to suchan extent,Byczek told him that he had not gotten anyrelief and its been so long,he was going to have to go toPoulos.LaterWalsh learnedfromByczek that he hadfiled a chargewith the LaborBoard.Walsh happened tosee Ted Burkeat theDesks facility and he told Burkeabout Byczek's claim.Apparently,as relatedby Walsh,Byczek also filed a second grievancebefore the April1986 meeting when Deskshireda permanenthelper whodid notworkout and Byczek found out about it. Subse-quently,Walshlearned that BurkebroughtByczek inand personally settled his claim, for $2500.To Walsh'sknowledge Poulos was not offered eitherof thehelper's openings at the lower wage rate. Walshlearnedfrom Byczek thatKeevins offered him a helper'sjob in April afterthe meeting at the lower ratebut whenhe refused he was put on at the higher rate.Walshalso now testified,contraryto his earlier asser-tion,which helater repeated on redirect examinationthat shortly after the Aprilmeeting, he reminded Kee-vins of Poulos' standing on the seniority list, that afterthey took Byczek back,he never askedthe Company totake Poulos back(compareTr. 411 and Tr. 497 with Tr.464). Icredit this version.He did not press Poulos' claimbecause Poulos had gone overWalsh'sheadwith thegrievance he filed with Cantatore.' oWalshalso confirmedthat whileBracco andCantatorewere awarethat hewas making a demandat the Aprilmeeting thatthe CompanyreinstateByczekbased on theseniority list, neither at the meeting;nor at any othertime to his knowledge,did they ever tell the Companythat it shouldfollowthe seniority list for Poulos as well.Neitherdid eitherof them everinformWalsh thatPoulos has no more rights to be recalled.Walsh ac-knowledgedthathe became aware that Poulos wasalways givingthe Uniontrouble in one way or another,including his lawsuit against the Union, and his runningagainst Bracco for union office.Finally,Walshcould not explain while undergoingcross-examinationby theChargingParty, thediscrepan-cy between his testimony as to Cantatore's comment toWalsh that hewas not going to process Poulos' griev-ance because he did not go throughWalsh, and hisMarch 11,1986 letter to Poulos refusing to pursue hisgrievance on the merits.10 The grievance and arbitration clause of the new furniture agreementdoes not provide for any particular procedure or steps in grievance proc-essing,only that they shall be discussed between the Union and the Em-ployer DESKS,INC.11F. Poulos Files the Current ChargesPoulos acknowledges that there was no particularevent which triggered his filing of the instant chargesagainst the Union and Desks on March 26 and April 9,1987, respectively. By that time,learningthatByczekhad been recalled and not hearing anything for quite awhile from the Union or Company he had reached thepoint where it now seemed apparent that he would notbe called for work even though he had received nonotice of either the revocation of the seniority list or hisstatus on it.filing charges, Poulos had about four conversations withByczek. One occurred when they accidentally saw eachotherwhileworking for other moving companies.Byczek informed Poulos he had also been laid off byDesks and work there continued slow. On another occa-sion between April 1986 and March 1987 about whichPoulos' recollection was hazy, Byczek informed him bytelephone that Deskswas usingthe Jersey contract todeprive him of recall and he was seeking the Union'shelp. Poulos recalled accompanying Byczek to the Boardto file an unfair labor practice charge after this call. Helater got the sense that the Union was supporting Byc-zek's position and still later, about a month before hisown filing, learned that Byczek's charge had been set-tled.This account is confusing, not the least becausecompany counsel used a document to refresh Poulos'recollection,which was apparently a copy of Byczek'sundocketed charge dated in February 1987, withoutidentifying or offeringitinevidence.This may havebeen another charge which Byczek filed, following theone which Walsh referred to in his testimony as havingbeen pending in April or May 1986, prior to Byczek'srecall at that time. Yet, Byczek was continuously em-ployed by Desks from May 1986 through March 1987,although lesser hours show up for him in late February.Poulos states that Byczek's call confirmed his own sus-picions about the Company's use of the Jersey agree-ment. However, since Byczek was above him on the se-niority roster, his workingalonewould not be determi-native of a hiring depriving Poulos of available work;only the hiring of those with less seniority than Pouloswould show that. Furthermore, the Union's support ofByczek's claim did not demonstrate that the Union hadagreed to deprive Poulos of recall opportunities, particu-larly since Bracco's March 31, 1986 letter to him present-ed a contrary position supporting his continuing statuson the new furniture agreement seniority list.Analysis and ConclusionsThe thresholdissue iswhether Poulos' charges aretimebarred bySection10(b) of the Act. That sectionprovides, in pertinent and relevant part, that no com-plaint shall issue based upon an unfair labor practice oc-curringmore than 6 months prior to the filing of thecharge with the Board and the service of a copy thereofupon the person against whom such charge is made.Given the filing date on the face of the charges, theearliest date upon which the General Cousnel could relyto show unfair labor practice conduct forming a basis forthe complaint, is October 26, 1986. Thus, paragraphs 8and 10 of thecomplaint allegeOctober 26,1986, as theearliestdate on which the Union caused Desks to refusePoulos employment and Desks acceded to the Union'srequest. The facts developed during trial and the GeneralCounsel's statementof position shows, however, that itwas agreements arrived at during the April 1986 meetingbetween the Respondents' representatives which consti-tuted the alleged discriminatory conduct deprivingPoulos of future employment by Desks. If such conductoccurred at this meeting and if Poulos did not receiveeither actual or constructive notice of it, in clear and un-equivocal terms, the running of the 6-month limitationperiodwould be tolled until Poulos acquired suchknowledge. Furthermore, the burden falls upon the Re-spondents to show such notice. Neither would the statuteof limitations commence to run simply because Respond-ents had carried out their unlawful activity openly.DonBurgess Construction Corp.,227 NLRB 765 (1977).As noted by Adminstrative Law Judge Nelson, withBoard approval, inCrown Cork & Seal Co.,255 NLRB14, 22 (1981):The Board, withthe agreementof reviewing UnitedStates courts of appeal, has held that the 6-monthlimitations period does not begin to run until theparty affected by unfair labor practices is on actualor constructive notice of the material events givingrise to a charge, thus effectively estopping a wrong-doer who has engaged in fraudulent concealment ofhis unlawful conduct from using such concealmentto permit a 10(b) defense. The respective decisionsof the Board and the Eighth Circuit in theAMCAR series of cases16 including the analysis ofAdministrativeLaw Judge Plaine in BoardAMCARI,supra,17effectively support the state-ment in Board AMCAR 1118 that: "the 10(b) limita-tion period would commence to run at the time thatthe Unions had actual or constructive notice of the[complained-of act] . . . [and that] notice . . . mustbe clear and unequivocal.... [s]ince Section 10(b)is a defense, the burden is on Respondent to estab-lish notice."'6AMCAR Division,etc.,231NLRB 893 (1977)(BoardAMCAR1), enfd 592 F.2d 422 at 429-431 (1979) (Court AMCARI);AMCARDivision,etc,234 NLRB 1063 (1978) (Board AMCARII),enfd.asmodified 596 F 2d 1334 at 1351-52(1979) (CourtAMCARII).See alsoStrickCorporation,241NLRB 210, fit. 1(1979).17 231 NLRB at 90-92la 234NLRBat 1063.Accord:Al Bryant Inc.,260NLRB 128, 133-135(1982);Strick Corp., 241NLRB 210, 214-215 (1979);Ala-baster Lime Co.,194 NLRB 1116, 1118 (1972);L.C Cas-sidy& Sons,185NLRB 920, 926 (1970).While Pouloshad some suspicionsaboutRespondentDesks'utilizationof the 1983agreementitdiscovered todefeathis claimto recall rights under thenew furnitureagreementand the senioritylist implementing that agree-ment, it remainstruethat in laterFebruary1986, lessthan 2 months prior to the Aprilbargaining session, 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDesk's response to Poulos was equivocal and ambiguous.Further, in the Union'sMarch 31, 1986 response toPoulos, a few weeks before the Respondents'meeting,Poulos was assured that as far as the Union was con-cerned the seniority list containing his name remainedviable forfuture employment opportunities.SeeStoneBoatYard v. NLRB,715 F.2d 441, 445 (9th Cir.1983).Under the General Counsel's theory ofthe case, it wasnot until the conclusionsof the April meeting thatPoulos' fate was sealedand boththe list and any seniori-ty recallrights of the last employee on it, ceased to existby agreement of the contracting parties.The record isclear thatPoulos was never notifiedby either CompanyorUnion thathis rightswere extinguished and thatfuture hires would only be madefrom the New Jerseyseniority list at the lower wage rates without any unionobjection.The RespondentUnionmakes much of Poulos' latercontacts with Byczek as servingto alert him to the Com-pany's rejectionof the newfurniture agreement seniorityroster,thereby imposing upon hima duty ofdiligent in-quiry tolearn the facts comprisingthe Companydecisionand the Union'sacquiescence in its conduct.Yet thecasesmake plain that no suchduty devolved uponPoulos; rather,itwas the Respondents'burden to dem-onstrate clearly that Poulos was in possessionof the factscomprising the contracting parties alleged conspiracy.No such demonstration was made. Indeed,by virtue ofthe Union's assistance rendered to Byczek,Poulos wouldnot have had any reasonto know that he wouldbe treat-ed differently.Byczek was,in Poulos' words, an "ally,"who, although not one ofthe fourdissidentswho peti-tionedthe Unionfor extensive relief, was, nonetheless, inPoulos' view of the matter,associatedwith him in theeyes of the Local.Since Byczek was also above him onthe list, neitherwould hishirehave alertedPoulos to theextinguishmentof thelistcontaining his name, belowByczek's as the last entry.EvenDesks' laterhireoftwo helpers other thanByczek is not sufficient to show notice to Poulos of theparties' alleged April understanding.The hireswould notby themselves show union agreement and the record isdevoidof any awareness of them on the partof Poulosat the time they were made.SeeLehighMetal Fabrica-tors,267 NLRB 568, 576 (1983).NeitherdoesBowen ProductsCorp.,113NLRB 731(1955), norNLRBv.Pennwoven,Inc.,194 F.2d 521 (3dCir. 1952), cited by the Unionin itsbrief,lead to a dif-ferent conclusion.Bowenonly confirmsthat thediscrimi-natory conduct,if any, occurredat the April meeting,and not when Poulos was later denied referral pursuantto any improper understandingpreviouslyarrived at.Bowen denied continuing violation treatment to a laterlayoff where theChargingParty knowinglysustained animmediate injuryby havingbeen placed at thebottom ofthe seniority roster because of unlawful union causationand failed to file a charge within 6 months of the event.The General Counsel heredoes not claim the continuingviolationtheory should apply toRespondent conducttaking place more than 6 months after the triggering un-lawful conduct,but does claim thatfor theperiod Re-spondentsdeceitfullywithheld fromPoulos knowledgeof theirApril1986 dealing,the 6-month limitation periodwas properly tolled.Similarly,inPennwoventhe court, inreversing the Board's order of reinstatement of three em-ployees, concluded that when the three initiated griev-ance proceedings against their respondent employermore than 6 months prior to the filing of their charges,they were fully conscious of the facts comprising theacts of discrimination against them in failing to recallthem after a plant shutdown in accordance with their se-niority under the contract because of their activity onbehalf of a rival labor organization.The discriminatoryfailure to reinstate them could not be deemed a continu-ing violation,actionable beyond the 6-month limitationperiod.Here in contrast,Poulos was not fully consciousof the understanding arrived at in April 1986 and so isnot barred from his later filing of his charges in Marchand April 1987.Poulos' grievance was also filed beforethe contracting parties met at the fateful April meeting.Were this case to have presented an issue of violationrevolving around executionof theNew Jersey contractand its subsequent adverse affect on Poulos' employmentrights, thenRespondents'attack on Poulos' delay infilingwould have presented serious impediments toreaching the merits.SeeMachinistsLocal 1424 v. NLRB,362 U.S. 411, 415(1960). In fact,as earlier noted, theRegion dismissed,without appeal, that portion of Poulos'charge relying on the agreement's orginal alleged unlaw-ful execution to support a violationof the Act.Neither is the General Counsel required to establishthe date on which Poulos'acquired actual knowledge ofRespondents'scheme following the claimed October 26,1986 cutoff date(the date 6 months prior to the filing ofcharge against the Union). As persuasively expressed byAdministrative Law Judge Harmatz inStrick Corp.,241NLRB210, 215(1979):Sensible application of precedent requires a conclu-sion that the General Counsel met his burden of es-tablishing that neither Respondent Unions nor Re-spondent Employer provided those adversely affect-ed by theiraction of September 19, 1975, formal orconstructive notice of the impairment of the award.Beyond that,the General Counsel was not impelledto go further and prove that the date on whichactual knowledge was acquired followed the afore-said cutoff date.Section 10(b) is a shield to protectcharged parties against the consequences of delayrather than a shield by which wrongdoers may en-twine the 6-month limitations within a purposefulscheme to effect discrimination in a manner leavingthe victims without statutory remedy.Accordingly, and based on the foregoing,I reject theaffirmative defenses of time-bar.I now turn to an examination of the merits of the Gen-eralCounsel'sallegationof discriminatory conducttoward the Charging Party at the April 1986 meetingand thereafter.Regarding the Union, it is abundantly clear that Local814 harbored ill feelings toward Poulos for his extensivecampaign seeking to reform its procedures and adminis-tration so as to provide a greater measure of involvement DESKS, INC.and control for the membership in the negotiation andexecution of bargaining agreements and over the expend-iture of its funds comprising membership dues.Local 814representativesexhibited just such hostility duringPoulos' campaign for election as its president,in its re-sponse to his and his associates'petition seeking injunc-tive relief and financial remedy, and at membershipmeetings.Its earlier conduct causing Poulos' discharge in1983 led to a judgment of liability and recovery of a sub-stantialmonetary award from the Union and its thenchief officer-the same officer who attended the April1986 meeting-on his Federal lawsuit and in settlementof his Board charges.While on the witness stand,Shop Steward Walsh ex-pressed hostility toward what he perceived to be Poulos'criticisms of his association with the discredited leader-ship of the Local.Itwas alsoWalsh who pressed theemployee committee and the union bargaining team toobtain a change in the seniority clause limiting recallrights to employees laid off less than a year,thereby ef-fectively eliminating any claim Poulos could assert underthe new agreement as the only laid-off employee so ad-versely affected.I rejectWalsh's protest that in so doing,he did not have in mind the adverse effect such a clausewould have on Poulos' rights to employment under theseniority list.During the same series of negotiations thatthisprovisionwas added to the successor agreement,Walsh testified it was he who championed Byczek'srecall under the old seniority clause after a layoff ex-ceeding 2 years in length.I creditWalsh that it was he who initially raised Byc-zek's claim at theAprilmeeting, as against Reynolds'unsure recollection in general that it was Bracco, but italso is apparent that Bracco joined in supporting themove.Prior to the meeting, by advising Keevins to disregardPoulos' grievance because he went over Walsh'shead,and then at the meeting,by admittedlypressing theCompany on Byczek while ignoring Poulos, the Unionsent a clear message as to its discriminatory intent. Whenitsconduct in this regard is coupled with Reynolds'forthrighttestimony that the Union affirmatively deniedthat there was any other employee in Byczek's catego-ry"' t the Desks' representatives could,and did,readilyconclude that Poulos, the union dissident and trouble-maker against both their interests,could be permanentlyand jointly removed from any further standing as a laid-off or past employee who could assert any claim torecall.Such an understanding as may be reasonably inferredfrom the parties'conduct at the April meeting, and theperiod immediately following when Poulos' claim to anyseniority rights under the new agreement was finallyeliminated by the revision of the seniority clause, estab-lishes union causation and company acquiescence to thesame extent as if their agreement had been explicitlystated.As noted by Administrative Law Judge Boyce,I IWalsh did not deny such an exchange,but rather,testified he couldnot recallDesks'representatives asking about any one else.Reynolds'frankness in acknowleding company concerns about any"skeletons,"coupled with his belated understanding of Poulos' status,convinces methat the exchange did take place as Reynolds related it13with Board approval, inCarpenters Local 2205 (Groves-Granite),229 NLRB 56, 64 at fn. 42 (1977):It is not necessary to violation that the precise dia-logue underlying the understanding be fleshed out.As stated inNorthwesternMontanaDistrictCouncilof Carpenters' Union and United Brotherhood of Car-penters and Joiners of America, Local No. 911 (Gla-cier Park Co.),126 NLRB 899, 897-893 (1960); "Anexpress demand or request is not essential to a viola-tion of Section 8(b)(2) of the Act. It suffices if anypressure or inducement is usedby theunion to in-fluence the employer."Both the Union and the Company had been this waybefore, when, in 1983, the Union's causation had been farmore direct and the Company,as its counsel then admit-ted in open court, on its appeal argued to the SecondCircuit Court of Appeals, was led to accede to its wishesto discharge Poulos in order to appeasethe Union. Thesame union leadership was now more prone to somewhatmore subtlety and indirection in its actions in an attemptto shield it from similar liability.While Poulos may have viewed Byczekas anally, it isclear that the Union,in particular,was well able to dis-tinguish between a regular member unconnected withany formal organized opposition to its entrenched inter-ests and an ardent opponent committed to basic changesin its operations.If the Union was not already familiarwith the differences between the two grievants,Byczekdramatized the point when he informed Walsh that be-cause of the Company's delay in responding to his mostrecent grievance he had been obliged to enlist Poulos'support.The starkdifferences in union treatment of Byczek, ac-tively pressing his return and a monetary remedy for hisgrievance,as against its treatment of Poulos, letting theCompany know that it did not support his grievance, ig-noring and affirmatively disregarding his status as the re-maining employee on the seniority list, pushing throughcontract language extinguishing his prior rights, and fail-ing to object to the Company or inform Poulos of latercompany hires in derogation of his claim,makes clearthe Union's retaliatory motivation toward Poulos. Thesefacts arefurther supported by the evidence of Walsh'ssystematic refusal to leave any messages for Poulos onhismachine,application of his systematicpolicy by re-fraining from objecting to company conduct adverse toan employee on lay off who would have no reasonableopportunity of receiving notice of a failure of recall, andthe union business agent's shifting of the burden toPoulos to assert future claimswhichonly the shop stew-ard would be in a positiontoo verify.I therefore conclude that the General Counsel has es-tablished by a preponderance of the evidence that Local814 has caused the Company to refuse to employ Poulosin violation of Section 8(b)(2) and(1)(A) of the Act.Ialso conclude that by removing Poulos from anypossibility of future employment at the Union's behest,the Company yielded to improper union influence, andthereby violated Section 8(a)(3) and (1) of the Act. Inas-much as I conclude that Desks was influenced,as well, 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby Poulos'previousfilingofan unfairlaborpracticecharge against it, in succumbing to union pressure, itsconductin this regard has also violated Section8(a)(4) ofthe Act.The Companyurged,at trial,and later, initsbrief,that the evidenceof recordestablishing its precariouseconomic position,independentlyjustifiedits decision toapply the newly discovered1983 agreement and deny toPoulos any future employment opportunities.Futher-more, it argues,itwas theUnion's obligation to representand defend Poulos' interests and notthe Company's. Thefull importof Reynolds'testimony undercutsboth de-fenses.If one were tobelieveReynolds' assertions,Byczek'sname cameout of theblue, andthe Company's assent tohis employment merely represented a resolution of anoutstanding issue.As to the firstassertion,Reynoldscannot be credited.Byczek was surely known well to thecompany bargaining team,including Burke, and especial-lyKeevins.Keevins had taken pains to deny him andPoulos' dual grievances on two separate grounds andByczek had again confronted Keevins on his new griev-ance seeking relief from company reliance on the NewJersey contract and separate seniority list. Burke hadbeen approachedby Walshto settlefinanciallyByczek'sclaim.Of the three,Keevins was also well aware of theinclusion of both Byzcek and Poulos on the seniority listthe successor Company inherited alongwith the newfurniture agreement.Keevins was also the recent recipi-ent of information from BusinessAgentCantatore thattheUnion wouldnot press Poulos' grievance becausePoulos had gonedirectlytohimover the steward,Walsh. And Reynoldsacknowledgedthat the three ofthem debatedand finally resolved favorablythe uniondemandon behalfof Byczek.As toReynolds' knowledge of Poulos, his final answeron cross-examination inferred his familarity with Poulosas a former employee seeking reinstatement.His earlierconversationwith CounselElberg had to provide himwithinformation,atminimum,whichestablished Poulosas an antagonist pursuing relief against Desks throughthe Courtsfor breaches of his rights as an employee.Thatlawsuit had incorporated against both parties, theallegations and results of Poulos charges and the com-plaints issued in the Board proceeding.The Company'sfiles also most certainly contained Poulos'July 1984 de-tailed statement of position regarding his rightsof refer-ral from the seniority list addressedto the thendistribu-tion manager.Reynolds accurately summarized the parties'agree-ment in April as permitting company use of the "NewJersey" agreement so long as the present complement ofemployees hired underthe "New York" agreement wereprotected.Yet,when Local814 exerted pressure onbehalfof Byczek,who had not workedin over 2 years,Reynolds andthe otheracquiesced.When Reynolds ex-plained they did so as a bargaining point he was beingdisingenuous.In orderfor the Company tohave violateditsown principles,allpersonnel efforts having been di-rected at loweringpayroll,when it agreed to hireByczek at a substantially increased wage more was atstake than Reynolds was willing to admit.He came closeto revealing the Company'sdilemma when he testifiedthe matter was important to the Union.This statementrevealed that Company agreement was induced by unionpressure asserted for improper reasons.Itwas assertedfor improper reasons because it ignored and rejectedPoulos and resulted shortly in Poulos' elimination fromthe contract altogether.Finally,when Reynolds asked ifanyone else was in Byczek'scategory and received anegative reply, it became crystal clear that the Union'sdemand represented the elevation of an employee at theexpense of another for invidious reasons.SeeGeneralMotors Corp.,272 NLRB 705 (1984). Shortly after Byc-zek's recall when another opening occurred for a helper,Poulos was ignored by both parties.The Union's rejec-tion of Poulos and company submission removed himfrom any consideration for what turned out to be a fairlyexpeditiousopening.Meanwhile,theCompany paidByczek$2500 for having failed to recall him in a Marchor April1986 opening for a helper.Thus,Desks engagedin disparate treatment between two employees,becausethe Union was seeking to punish the one who represent-ed a serious attack on its administration.Where the Company's rejection of both Byczek andPouloswould not havebeen a violationof the Act, theCompany's agreement to restore Byczek alone, havingbeen induced to do so, by the Union'sdiscriminatoryconduct, results in it having engaged in violation of Sec-tion8(a)(1) and(3) of the Act. SeeCarpenters Local 2205(Groves-Granite),supra;Operating Engineers Local 18,204NLRB 681 (1973), enf. denied 496 F.2d 1308 (6th Cir.1974);Radio Officers Union (A. H. Bull Steamship) v.NLRB,347 U.S. 17 (1954).Inasmuch as the Union was, at least in part, motivatedin its improper conduct, by Poulos' prior charges filedunder theAct, Ialso conclude that the Company's capit-ulation was induced by Poulos' use of the Act's process-es,matters about which Desks'labor counsel for bothpredeccessor and successor was fully aware and aboutwhich Reynolds had been informed,thus establishingthatDesks refusal to employ Poulos has also been moti-vated by Poulos' filing of charges under the Act, in vio-lation of Section 8(a)(4).CONCLUSIONS OF LAW1.RespondentDesks,Inc. is an employer engaged incommercewithinthe meaningof Section 2(2), (6), and(7) of the Act.2.Respondent Teamsters Local Union No. 814,Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemenand Helpers of America is a labor organizationwithinthe meaningof Section 2(5) of the Act.3.By attempting to cause and causingDesks to refuseto employ Paul Poulos because Poulos opposed the poli-cies of Local 814, filedchargesunder the Act, and forreasons otherthan Poulos' failure totenderperiodic duesand the initiation feesuniformlyrequired as a conditionof acquiring or retaining membershipin the Union, Local814 has restrainedand coercedemployees in the exerciseof the rightsguaranteed in Section7 of the Act and hascausedan employerto discriminate against itsemployeesin violationof Section 8(a)(3) of the Act, thereby having DESKS, INC.engaged in unfair labor practiceswiththemeaning ofSection 8(b)(1)(A) and (2) of the Act.4.By refusingto employPoulos in response to im-proper union influence described above in paragraph 3,Desks has discriminated in regard to the hire or tenureor condition of employment of its employees,to encour-age membership in a labor organization and has discrimi-nated against an employee because he hasfiledchargesor given testimony under theAct, therebyhaving en-gaged in unfair labor practices within the meaning ofSection 8(a)(1), (3), and(4) of the Act.5.Theunfair labor practicesdescribedabove affectcommerce within the meaning of Section2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent Union and Re-spondentDesks have engaged in certain unfair laborpractices,I shall recommend that they be ordered tocease and desist therefrom,and take certain affirmativeactions to remedy the unfair labor practices and to effec-tuatethe policy of the Act.As I have found that the refusal to employ PaulPoulos violated Section 8(b)(1)(A) and(2) and Section8(a)(1), (3), and (4) of the Act, I shall order the Respond-ents to take the following affirmative actions. As I havefound that Respondent Local 814 unlawfully caused Re-spondent Desks to refuse employment to Poulos, I wouldnormally recommend that Local 814 be required tonotifyPoulos and Desks that it no longer objects to hisemployment. SeeSheetMetal Workers Local 355 (ZinscoElectrical Products),254 NLRB 773 (1981), enfd. in partand remanded716 F.2d 1249 (9th Cir.1983).However,where,prior to aBoard finding that a union has violatedSection 8(b)(2), the union voluntarily provide suchnotice, the Board has held such notification constitutescompliance with the usual 8(b)(2) order and effectivelyterminatesthe Union's backpay liability 5 days after suchnotification.Westwood P. Plumbers,131NLRB 562, 562-553 (1961). Accord:H. C. Macaulay Foundry Co.,223NLRB 815, 818-819 (1976), enfd. 553 F.2d 1198 (9th Cir.1977).Here, Bracco, for the Union, informed Desks bycertified letter, dated September 3, 1987, copy to Poulos,that Local 814 does not have any objection to Desks,Inc. employing Paul Poulos.Poulos received a copy ofthis letter.I am persuaded that this notification was suffi-cient to toll Respondent Union's backpay liability. Itherefore find that Local 814's backpay liabilityterminat-ed September 3, 1987. Accordingly, I shall recommendthat Respondent Union make Paul Poulos whole, jointlywith Respondent Desks, for any loss of wages and bene-fits suffered as a result of Respondent Union's discrimina-tion by payment to him ofa sumof money equal to thatwhich he normally would have earned as wages fromthe date in May 1986,or thereabouts,to be determinedin the compliance stage of this proceeding,when Re-spondent hired its first helper following Byczek's recallto employment,to September 8, 1987, less his net earn-ings during the period,with interest thereon as computed15inNewHorizonsfor theRetarded,283NLRB 1173(1987).12As I have found that Respondent Desks unlawfully re-fused to employ Poulos in response to the improperunion influence described,Iwill recommend that Re-spondent Desks be reguired to offer Poulos immediateand full reinstatement to his former position of employ-ment, together with all seniority and rights and privi-leges previously enjoyed or, if that job is no longer avail-able, offer him substantially equivalent employment andjointly and severally with Respondent Union for theperiod described above, and thereafter severally,'3 makePoulos whole for any loss of earnings he may have sus-tained because of its discrimination against him by pay-ment to him of a sum of money equal to that which hewould have earned as wages from the date specifiedabove until it offers him such reinstatement or substan-tiallyequivalent employment,lesshis net earnings, ifany, during that period with interest thereon as comput-ed inNew Horizonsfor theRetarded,supra.14On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed15ORDERA. Respondent Teamsters Local Union No. 814,Inter-nationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America,itsofficers,agents,and representatives, shall1.Cease and desist from(a)Causing or attempting to cause Desks, Inc., or anyother employer, to refuse to employ or otherwise dis-criminate against Paul Poulos, or any other employee be-cause they opposed the policies of Local 814, filed11 UnderNew Horizons,interest is computed at the "short-term Federalrate"for the underpayment of taxes as set out in the 1986 amendment to26 U.S.C. § 6621.Interest accrued before January 1, 1987 (the effectivedate of the amendment)shall be computed as inFloridaSteel Corp,231NLRB 651(1977)13 Contrary to Respondent Employer's claim,the rule of apportion-ment of liability set forth inBowen v.Postal Service,459 U.S 212 (1983), acase in which the employer violated the collective-bargaining agreementand the union breached its duty of fair representation,is not applicable tothe instant proceeding,which presents a classic case of union causation ofemployer violation of employees'Sec. 7 rights and where the Board'susual remedy applied in such cases is applicable.See discussion of its ori-gins inSheetMetal Workers Local355(Zinsco Electrical Products),supra.14 By handwritten letter erroneously dated January 8, 1987,but actual-ly prepared and forwarded on January 8, 1988,counsel Philip Elberg forDesks,Inc.wrote Poulos "on behalf of Desks,Inc. you are hereby of-fered reinstatement to your former position on the Desks, Inc. Teamstersseniority list effective January 18, 1987. Please report to work at 7:30a.m. on January 18, 1987. You should report to Art Ravella, at theDesks'warehouse in Clifton,New Jersey"Poulos testified he respondedto the offer by requesting he be given a leave of absence from the Com-pany until such time as these proceedings were concluded,in generalterms.The record does not contain Desks reaction to this response. I amnot persuaded that the present state of the record contains sufficient evi-dence to determine whether Respondent has satisfied its obligations tomake whole and reinstate Poulos, and, accordingly, I leave to the compli-ance stage of the proceeding such determination.15 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. 16DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDcharges underthe Act andreasons other than the em-ployees' failure to tenderperiodicdues and the initiationfees uniformly required as a condition of acquiring or re-taining membershipin Local 814.(b) In any like or related manner restrainingor coerc-ing employees in the exerciseof the rightsguaranteedthemby Section 7 of the Act.2.Taking thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a) Jointly andseverally with Respondent Desks, Inc.,make Paul Pouloswhole for anyloss of earnings andbenefitsincurred by reasonof havingcaused RespondentDesks, Inc. not to employ said employee in violation ofSection 8(a)(3) of the Act, as setforthin the remedy sec-tion of this decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount ofbackpaydue under theterms ofthis Order.(c) Post at itsoffices,meeting halls, and hiring halls,copies ofthe attached notice marked"Appendix A."116Copies ofthe notice,on formsprovided by theRegionalDirectorforRegion22, afterbeing signedby the Re-spondent's authorized representativeof Local814, shallbe postedby theRespondent immediately upon receiptand maintained for 60 consecutive days in conspicuousplaces including all places where notices to members arecustomarily posted.Reasonable steps shallbe taken bythe Respondent to ensure that the notices are not altered,defaced,or covered by any othermaterial.(d)Notify theRegional Director in writingwithin 20days from the date ofthisOrderwhat stepsLocal 814has takento comply.B. Respondent Desks,Inc., Clifton, New Jersey,its of-ficers,agents, successors,and assign, shall1.Cease and desist from(a)Refusing to employ or otherwise discriminatingagainst employees in collaborationwith,or in response16 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "to unlawful pressures from,Teamsters Local Union No.814, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or any otherlabor organization.(b) In any like or related manner mterfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Taking the following affirmative action necessary toeffectuate the policiesof the Act.(a)Offer to Paul Poulos immediate and full reinstate-ment to his former position of employment,togetherwithall seniority and rights and privileges previously en-joyed or, if that job is no longer available,offer him sub-stantially equivalent employment.(b) Jointly and severally with Teamsters Local UnionNo. 814,for the period described in the remedy sectionof this decision and severally thereafter,make PaulPoulos whole for any loss of earnings and benefits suf-fered becauseof theunlawful refusal to employ him inor about May 1986, with backpay to be computed, andbear interest as provided for in the remedy section of thisdecision.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount ofbackpaydue under theterms of this Order.(d) Post at its Clifton,New Jersey facility copies ofthe attached notice marked"Appendix B."17 Copies ofthe notice,on forms provided by the Regional DirectorforRegion 22, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent Desks, Inc. has taken to comply.17 See fn.16, supra.